Citation Nr: 1520746	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left ring finger condition.  

2.  Entitlement to service connection for a left shoulder condition (also claimed as a left arm condition).  

3.  Entitlement to service connection for a right knee condition.  

4.  Entitlement to service connection for a left knee condition.  

5.  Entitlement to an evaluation in excess of 10 percent for left wrist TFCC (triangular fibrocartilage complex) tear status post-surgery.  

6.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).  

7.  Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain.  

8.  Entitlement to an evaluation in excess of 10 percent for left ear hearing loss.  

9.  Entitlement to a compensable evaluation for a left elbow strain.  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from January 1999 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, granting service connection for a left wrist disability (rated as 10 percent disabling), GERD (rated as 10 percent disabling), a lumbosacral strain (rated as 10 percent disabling), left ear hearing loss (rated as 10 percent disabling) and a left elbow strain (rated as 10 percent disabling).  Service connection for the remaining issues on appeal was denied. 

The April 2011 rating decision also denied service connection for right ear hearing loss, a right toe condition, a left toe condition and a disability of the right ring finger, as well as an evaluation in excess of 10 percent for his service-connected tinnitus.  However, the Veteran did not include these issues in his September 2013 appeal to the Board, and as such, further consideration regarding these matters is not warranted.  

The issues of entitlement to service connection for a left ring finger condition and a left shoulder condition, as well as entitlement to increased evaluations for a left wrist disability, a lumbosacral spine disability and a left elbow condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran does not suffer from a right knee disability that manifested during, or as a result of, active military service.  

2.  The Veteran does not suffer from a left knee disability that manifested during, or as a result of, active military service.  

3.  The Veteran's GERD has been manifested by intermittent symptoms such as pyrosis and regurgitation; it has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

4.  The Veteran's left ear hearing loss has been manifested by a pure tone threshold average of 87.5 with zero percent speech discrimination.  Applying this number to Table VII, along with the Veteran's nonservice-connected right ear hearing loss, does not warrant an evaluation in excess of 10 percent.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2014).

3.  The criteria for an evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2014), 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).


4.  The criteria for an evaluation in excess of 10 percent for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2014), 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in January 2010, October 2010 and January 2011 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2010, February 2011 and April 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Service Connection Claims

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Right and Left Knee Disabilities

The Veteran contends that he is entitled to service connection for disabilities of the right and left knees.  However, the preponderance of the evidence of record fails to reflect that the Veteran suffers from a current disability of either knee that manifested during, or as a result of, active military service.  As such, service connection is not warranted for a disability of the right or left knee.  

The Veteran's service-treatment records are silent regarding injury or complaint associated with either knee.  Likewise, post-service treatment records fail to reflect that the Veteran suffers from a disability of either knee that manifested during, or as a result of, active military service.  According to a December 2010 VA examination report, X-rays revealed no bony abnormality in either knee.  The Board is aware that the Veteran has reported pain in both knees.  However, there is presently no medical evidence of record demonstrating that the Veteran has in fact been diagnosed with a chronic disability of either knee as a result of military service.  While the December 2010 VA examiner did assign a diagnosis of "strain bilateral knee," there is no evidence of record to suggest that this condition manifested during, or as a result of, active military service.  

The Board recognizes that the Veteran believes he is entitled to service connection for disabilities of the knees.  However, he has provided VA with no evidence to suggest that he suffers from a current disability in either knee that manifested during, or as a result of, active military service.  While the Veteran may believe that he suffers from disabilities of the knee related to military service, the record contains no evidence to suggest that the Veteran has the relevant training or expertise to relate a current knee disability to military service.  As such, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for disabilities of the right and left knees must be denied.

Increased Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

GERD

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for his service-connected GERD.  For historical purposes, the Veteran was granted service connection for GERD in an April 2011 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 7346, effective as of June 2, 2010.  A timely notice of disagreement to the assigned rating was received in April 2012, but the assigned evaluation was continued in a July 2013 statement of the case.  The Veteran appealed the assigned rating to the Board in September 2013.  

The Veteran was afforded a VA examination for his GERD in December 2010.  A gastrointestinal examination at this time was deemed to be normal.  The Veteran underwent an additional examination in April 2013.  The Veteran reported that his symptoms occurred despite his use of PPI.  Specifically, he suffered from reflux, regurgitation, chest pain and nausea.  The examiner also noted symptoms of pyrosis, reflux, regurgitation, substernal arm or shoulder pain and sleep disturbance caused by esophageal reflux.  It was noted that the Veteran experienced "infrequent episodes of epigastric distress."  It was determined that the Veteran's GERD did not impact his ability to work.  

The preponderance of the above evidence demonstrates that an evaluation in excess of 10 percent for GERD is not warranted at any time during the pendency of this claim.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum evaluation of 60 percent is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  

In the present case, the record fails to reflect that the Veteran suffers from "persistently recurrent epigastric distress."  According to the April 2013 VA examination report, the Veteran's symptoms were infrequent.  There is also no evidence to suggest that the Veteran's symptoms result in a "considerable impairment of health."  According to the April 2013 VA examination report, the Veteran's GERD has no impact on his employability.  The Veteran has not alleged a worsening of his GERD at any time since April 2013, and as such, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent is not warranted at any time during the pendency of this appeal.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 10 percent for his service-connected GERD.  However, the Veteran has not provided any evidence to demonstrate that he has met the schedular criteria for an evaluation in excess of 10 percent at any time during the pendency of this claim.  In April 2012, the Veteran reported huge pains in his chest and ulcers, as well as "regular discomfort and pain."  However, objective examination in April 2013 revealed his symptoms to be infrequent.  As such, the Veteran's statement fails to reflect that an evaluation in excess of 10 percent for GERD is warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for GERD must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected GERD on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as pain and reflux.  His 10 percent rating contemplates this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has not alleged that his service-connected disabilities render him unemployable.  Thus, the Board will not consider this issue further.

Left Ear Hearing Loss

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for hearing loss of the left ear.  For historical purposes, the Veteran was granted service connection for left ear hearing loss in an April 2011 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 6100, effective as of June 2, 2010.  A timely notice of disagreement to the assigned rating was received in April 2012, but the assigned evaluation was continued in a July 2013 statement of the case.  The Veteran appealed the assigned rating to the Board in September 2013.  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

The record reflects that the Veteran was afforded a VA examination in December 2010.  The audiological evaluation revealed pure tone thresholds, in dB to be: 




HERTZ



500
1000
2000
3000
4000
LEFT
80
90
90
85
85

The examiner was unable to conduct Maryland CNC testing on this ear.  The Veteran reported difficulty in hearing in adverse listening environments.  Physical and sedentary employment was noted to be possible if the employer would make reasonable accommodations to create a safe work environment, given the Veteran's current level of disability.  Applying the above results to Table VII, the Board notes that because the Veteran is only service-connected for the left ear, the right ear will be assigned a numeric value of I.  See 38 C.F.R. § 4.85(f).  A numeric value of XI is warranted for the left ear per Table VI.  Applying these results to Table VII, an evaluation of 10 percent is warranted.  See 38 C.F.R. § 4.85.  Audiometric data was the same upon examination in February 2011.  The Veteran has not alleged a worsening in his hearing loss since February 2011.  

The preponderance of the above evidence demonstrates that an evaluation greater than 10 percent for left ear hearing loss is not warranted at any time during the pendency of this claim.  Audiometric data reveals that the Veteran's hearing loss has not been so severe as to warrant a higher evaluation under Table VII at any time during the pendency of this claim.  See 38 C.F.R. § 4.85.  While the Veteran has reported hearing loss, he is not service-connected for hearing loss of the right ear and there is no evidence to suggest that his left ear hearing loss alone warrants a compensable evaluation.  As such, the claim must be denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for left ear hearing loss must be denied.

The Board has again considered whether referral of this claim for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  However, the Veteran has only described symptoms of impaired hearing, which has been fully considered in the grant of service connection.  As such, remand for extraschedular consideration is not warranted.  


ORDER

The claim of entitlement to service connection for a right knee disability is denied.  

The claim of entitlement to service connection for a left knee disability is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for GERD is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for left ear hearing loss is denied.  


REMAND

Left Ring Finger Condition

The Veteran also contends that he is entitled to service connection for a disability of the left ring finger.  Specifically, the Veteran has asserted that he injured his finger while in the military and it currently cracks when bent.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination of the left hand in May 2013.  The Veteran reported that his left ring finger popped and cracked and would swell up and hurt during cold weather.  The Veteran could grip objects without a problem but he could not sustain this grip.  Unfortunately, an opinion regarding etiology was not requested as part of this examination.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the Veteran has testified to injuring his left ring finger during military service.  He is certainly competent to testify to a previous injury.  He has also stated that he currently suffers from pain and popping of the left ring finger that he has related to his in-service injury.  As such, the Veteran should be scheduled for a new VA examination in which an opinion is offered as to whether the Veteran suffers from a current chronic disability of the left ring finger, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the record does not contain any evidence of VA medical treatment or private medical treatment since the Veteran's separation from active duty.  The Veteran should be contacted and asked to provide information regarding any medical treatment he has received since separation from active duty.  All reasonable steps should be taken to obtain any additional medical treatment records and associate them with the claims file.  

Left Shoulder Condition

The Veteran also contends that he is entitled to service connection for a left shoulder condition.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination of the left shoulder in May 2013.  Again, however, no opinion was provided regarding the etiology of the Veteran's left shoulder disability.  The examination revealed evidence of a current disability and the Veteran has stated that he began experiencing left shoulder discomfort years earlier while in the military.  As such, he must be afforded a VA examination in which an opinion regarding etiology is provided.  See McLendon, 20 Vet. App. at 79; 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Increased Rating for a Left Wrist Disability

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for a service-connected left wrist disability.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded an examination for this condition in April 2013.  However, in September 2013, the Veteran notified VA of his continued pain in the left wrist.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 2 years since the Veteran's last examination and he has continued to describe pain associated with this condition.  Therefore, he should be scheduled for a new VA examination to determine the current level of severity of his left wrist disability.  

Increased Rating for a Lumbosacral Spine Disability

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for his service-connected lumbosacral spine disability.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination to determine the current level of severity of his service-connected lumbosacral spine disability in April 2013.  However, in September 2013, the Veteran alleged that his lumbosacral spine disability was causing him more pain.  Being more than 2 years, the Board finds that the Veteran should be scheduled for a new examination to determine the current level of severity of his service-connected lumbosacral spine disability.  See Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 403.  

Left Elbow Condition

Finally, the Veteran contends that he is entitled to a compensable evaluation for his service-connected left elbow disability.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran reported in September 2013 that his service-connected left elbow disability was progressively worsening.  He has not been afforded a VA examination since April 2013.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical treatment he has received since his separation from service.  This should include VA medical treatment or private medical treatment.  All VA medical evidence must be associated with the claims file.  If private medical treatment is identified, the Veteran should be provided with an authorization and consent form.  Once this has been returned by the Veteran, all reasonable steps should be taken to obtain any private medical evidence and associate it with the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be afforded a VA examination for his claimed left ring finger disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and identify any current disability associated with the left ring finger.  If a current disability of the left ring finger is identified, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions as to the onset of his symptomatology must be considered and discussed.  

3.  The Veteran should also be afforded a VA examination for his claimed left shoulder disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and identify any current disability associated with the left shoulder.  If a current disability of the left shoulder is identified, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions as to the onset of his symptomatology must be considered and discussed.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding the current severity of his service-connected left wrist disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's current left wrist disability.  X-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

5.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his service-connected lumbosacral spine disability.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

6.  Finally, the Veteran should be scheduled for a VA examination before an appropriate physician regarding the current severity of his service-connected left elbow disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's current left elbow disability.  X-rays and range of motion studies in degrees should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

7.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


